MDU Resources Reports 2011 Results, Initiates Guidance for 2012 · Consolidated full year and 4th quarter earnings per share: 2011 Earnings Per Share Full Year 4th Quarter Continuing operations $ $ Discontinued operations* ) ) Consolidated earnings per share $ $ *Refer to "Other" section on page 16. · Oil production increases 12% in 4th quarter over a year ago, driven by record Bakken production. · Cash flows from operations increased 14% to $627 million from prior year. · Solid balance sheet with equity of 66% of total capital. · Approx. $700 million in planned capital investments for 2012. · Projecting 20% to 30% increase in oil production for 2012. · Initial earnings guidance for 2012 of $1.00 to $1.25 per common share. BISMARCK, N.D. – Feb. 1, 2012 – MDU Resources Group, Inc. (NYSE:MDU) today reported 2011 consolidated earnings of $212.3million or $1.12per share. This compares to 2010 earnings of $240.0million or $1.27per share. Earnings from continuing operations were $225.2million or $1.19per share, compared to earnings from continuing operations in 2010 of $243.3million or $1.29per share. Consolidated earnings for the fourth quarter of 2011 were $60.8million, or 32cents per share compared to $88.8million or 47cents per share in 2010. Fourth quarter 2011 earnings from continuing operations were $73.9million or 39cents per share. This compares to earnings from continuing operations in the final quarter of 2010 of $92.1million or 49cents per share which includes the gain on the sale of the Brazilian transmission assets of $13.8million after tax. “Our businesses finished the year strong and we made substantial progress in preparing the company for future growth,” said Terry D. Hildestad, president and chief executive officer of MDU Resources. “We successfully completed the first stage of a multi-year capital investment effort that we believe will increase our competitiveness and profitability. We also increased our dividend for the 21st consecutive year.” 1 of 20 The company invested approximately $480million in capital expenditures during 2011, and expects to increase spending by 45percent to approximately $700 million this year. Over the next five years total capital expenditures are estimated to be about $3.7billion. Based on this level of capital expenditures relative to current forecast assumptions, the company does not expect to require equity as a funding source. The company expects cash generated from operations to be the primary source of funds and debt issuance a secondary source largely to maintain targeted capital ratios. Hildestad said the increased funding enabled the company’s exploration and production business to accelerate development of existing leaseholds, particularly in the prolific Bakken oil play in North Dakota. The company’s record-level Bakken production helped drive oil production higher by 12percent for the fourth quarter and 7percent for the year. “We continue to invest in this business as we focus on a more balanced commodity mix of oil and natural gas. In 2011 oil grew to represent 32percent of our production, up from 16percent five years ago. For 2012, we are forecasting this trend to continue with our current projection of 20percent to 30percent increase in oil production from 2011 levels.” The utility business reported an increase in year-over-year earnings, helped by an increase in electric and natural gas deliveries to retail customers. The increased natural gas volumes were partially the result of colder weather, particularly in the Pacific Northwest. In addition, low natural gas prices are providing an incentive for fuel-switching in agricultural, commercial and industrial applications. Hildestad added, “The utility had a strong year in 2011. Looking forward, it is exciting to have additional significant long-term organic growth opportunities in this business. We are forecasting an increase in our rate base of 6percent compounded annually through 2016 for projects that will benefit our customers, as well as our shareholders.” The pipeline and energy services segment experienced a significant decline in throughput, primarily because of lower storage levels which have declined from record levels in 2010 because of considerably narrowed pricing spreads. The segment is seeing higher natural gas transportation levels in the Bakken region as associated natural gas production in the area is expected to continue to increase. The company announced at year end that it has combined its construction businesses under the leadership of John Harp, who previously led the construction services segment. Earnings at these two segments totaled $48.0 million in 2011 compared to $47.6 million in 2010. Required investment levels in public infrastructure and the timing of the recovery in the private sector are both positive factors for the long-term earnings growth potential of these businesses. Although the company is seeing stabilization in certain markets, it is uncertain how these factors will impact 2012 at this time. “Our success this past year and our solid financial condition, including a strong balance sheet and good cash flow, provide a good foundation for future growth,” Hildestad said. “For 2012, we are excited about our planned increase in capital expenditures focused on growth in our oil drilling program and our regulated utility. In addition, we continue to pursue acquisition opportunities in each of our lines of business and have recently added to our leasehold position in the Bakken area where we now hold approximately 95,000 net acres. Our initial earnings guidance is in the range of $1.00 to $1.25per common share for the year. We have factored in lower natural gas prices, the uncertainties related to construction spending levels, as well as lower gathering volumes and continued narrow pricing spreads at our pipeline business.” 2 of 20 The company will host a webcast at 11a.m.EST Feb.2 to discuss earnings results and initial guidance for 2012. The event can be accessed at www.mdu.com. A webcast replay and audio replay will be available. The dial-in number for audio replay is (855) 859-2056 or (404) 537-3406 for international callers, conference ID40840208. MDU Resources Group, Inc., a member of the S&P MidCap 400 index, provides value-added natural resource products and related services that are essential to energy and transportation infrastructure, including regulated utilities and pipelines, exploration and production, and construction materials and services companies. For more information about MDU Resources, see the company's Web site at www.mdu.com or contact the Investor Relations Department at investor@mduresources.com. Contacts Financial: Phyllis A. Rittenbach, director - investor relations, (701) 530-1057 Media: Rick Matteson, director of communications and public affairs, (701) 530-1700 3 of 20 Performance Summary and Future Outlook The following information highlights the key growth strategies, projections and certain assumptions for the company and its subsidiaries and other matters for each of the company’s businesses. Many of these highlighted points are “forward-looking statements.” There is no assurance that the company’s projections, including estimates for growth and changes in earnings, will in fact be achieved. Please refer to assumptions contained in this section, as well as the various important factors listed at the end of this document under the heading “Risk Factors and Cautionary Statements that May Affect Future Results.” Changes in such assumptions and factors could cause actual future results to differ materially from growth and earnings projections. Business Line 2011Earnings (InMillions) 2010Earnings (InMillions) Exploration and Production $ $ Regulated Electric and natural gas utilities Pipeline and energy services ** Construction Construction materials and contracting Construction services Other *** Earnings before discontinued operations Loss from discontinued operations, net of tax )* ) Earnings on common stock $ $ *Reflects an arbitration charge of $13.0 million after tax related to a guarantee of a construction contract. **Reflects a natural gas gathering arbitration charge of $16.5 million after tax. ***Reflects a gain on the sale of the Brazilian transmission lines of $13.8 million after tax. On a consolidated basis, the following information highlights the key growth strategies, projections and certain assumptions for the company: · Earnings per common share for 2012, diluted, are projected in the range of $1.00 to $1.25. The company expects the approximate percentage of 2012 earnings per common share by quarter to be: - First quarter - 15 percent - Second quarter - 15 percent - Third quarter - 40 percent - Fourth quarter - 30 percent · Although near term market conditions are uncertain, the company’s long-term compound annual growth goals on earnings per share from operations are in the range of 7percent to 10percent. · The company continually seeks opportunities to expand through strategic acquisitions and organic growth opportunities. · Capital expenditures for 2011 and estimated capital expenditures for 2012 through 2016 are noted in the following table: 4 of 20 Business Line Capital Expenditures 2011Actual (InMillions) Capital Expenditures 2012Estimated* (InMillions) Capital Expenditures 2012–2016 TotalEstimated* (InMillions) Exploration and Production $ $ $ Regulated Electric 52 Natural gas distribution 71 Pipeline and energy services 45 32 Construction Construction materials and contracting 52 45 Construction services 10 12 63 Other 19 1 5 Net proceeds and other ) (9 ) ) Total Capital Expenditures $ $ $ * Capital expenditures relative to potential acquisitions of businesses would be incremental to these estimates. 5 of 20 Exploration and Production Three Months Ended Twelve Months Ended December31, December31, (Dollars in millions, where applicable) Operating revenues: Natural gas $ Oil Operating expenses: Operation and maintenance: Lease operating costs Gathering and transportation Other Depreciation, depletion and amortization Taxes, other than income: Production and property taxes Other .1 .1 .7 Operating income Earnings $ Production: Natural gas (MMcf) Oil (MBbls) Total production (MMcfe) Average realized prices (including hedges): Natural gas (per Mcf) $ Oil (per barrel) $ Average realized prices (excluding hedges): Natural gas (per Mcf) $ Oil (per barrel) $ Average depreciation, depletion and amortization rate, per equivalent Mcf $ Production costs, including taxes, per equivalent Mcf: Lease operating costs $ Gathering and transportation Production and property taxes $ Note: Oil includes crude oil, condensate and natural gas liquids. 6 of 20 Natural Gas Oil Natural Gas Oil (MMcf/MBbls) Production by region: Rocky Mountain Mid-Continent/Gulf States* Total production * Includes Offshore Gulf of Mexico. Earnings at this segment were $80.3million for 2011, compared to $85.6million for 2010. This decrease reflects 12 percent lower average realized natural gas prices, as well as decreased natural gas production of 10 percent. The earnings decrease also reflects higher depreciation, depletion and amortization expense, increased lease operating costs, higher production and property taxes, as well as higher general and administrative costs. These decreases were partially offset by 21 percent higher average realized oil prices and increased oil production of 7 percent. Fourth quarter earnings were $20.2million, compared to 2010 fourth quarter earnings of $20.7million. This change reflects decreased natural gas production of 14 percent, lower average realized natural gas prices of 11 percent, increased lease operating costs, higher depreciation, depletion and amortization expense, higher general and administrative costs, as well as higher production and property taxes. These decreases were partially offset by 20 percent higher average realized oil prices, as well as increased oil production of 12 percent. The following information highlights the key growth strategies, projections and certain assumptions for this segment: · The company expects to spend approximately $400million in capital expenditures in 2012. The company continues its focus on returns by allocating the majority of its capital investment into the production of oil in the current commodity price environment. Its capital program reflects further exploitation of existing properties, acquisition of additional leasehold acreage, and exploratory drilling. The 2012 planned capital expenditure total does not include potential acquisitions of producing properties. · For 2012, the company expects a 20percent to 30percent increase in oil production and a 12percent to 16percent decrease in natural gas production. The projected decline in natural gas production is primarily the result of the anticipated divestment of certain natural gas properties and the deferral of certain natural gas development activity because of sustained low natural gas prices. · The company has a total of 8drilling rigs deployed on its acreage in the Bakken, Niobrara, Texas, Paradox, Heath Shale and Big Horn areas, up from 2 rigs in the first quarter of 2011. Dependent upon results during 2012, further growth in rig activity could occur. · Bakken Area – The company owns a total of approximately 95,000 net acres of leaseholds. – Capital expenditures are expected to total approximately $160 million this year; approximately $60 million higher than the capital spent for 2011. – Mountrail County, North Dakota § The company owns approximately 16,000net acres of leaseholds targeting the middle Bakken and Three Forks formations. § The drilling of 17operated and participation in various non-operated wells is expected for this year with approximately $75million of capital expenditures. 7 of 20 § Over 50future gross well sites have been identified. Estimated gross ultimate recovery per well is 250,000 to 500,000Bbls. – Stark County, North Dakota § The company holds approximately 50,000net exploratory leasehold acres, targeting the Three Forks formation. § The drilling of 7operated wells and participation in various non-operated wells is expected for this year with approximately $60million of capital expenditures. § Based on 640-acre spacing, approximately 140potential gross well sites have been identified. Estimated gross ultimate recovery rates per well are 250,000 to 400,000 Bbls. – Richland County, Montana § The company has increased its acreage to approximately 30,000net exploratory leasehold acres, targeting the Three Forks formation. § The first appraisal well is expected to be spud in the first quarter and a total of 5operated wells are planned for this year with approximately $25million of capital expenditures. § Approximately 100potential gross well sites have been identified. Estimated gross ultimate recovery rates per well are 250,000 to 400,000Bbls. · Niobrara – southeastern Wyoming – The company holds approximately 65,000net exploratory leasehold acres. – The drilling of 4operated wells and participation in various non-operated wells is expected for this year with approximately $25million of capital expenditures. – Approximately 200potential gross well sites have been identified based on 640-acre spacing. Estimated gross ultimate recovery rates per well are 200,000 to 300,000Bbls. · Paradox Basin – Cane Creek Federal Unit, Utah – The company holds approximately 75,000net exploratory leasehold acres. – The drilling of 4operated wells is expected this year with capital expenditures of approximately $35million. – Approximately 70potential gross well sites have been identified. Estimated gross ultimate recovery rates per well are 250,000 to 500,000Bbls. · Texas – The company is targeting areas that have the potential for higher liquids content with approximately $60million of capital planned for this year. – Plans are to drill 20operated wells in Texas this year. – Approximately 50potential gross well sites have been identified. Estimated gross ultimate recovery rates per well are 250,000 to 400,000Bbls. · Heath Shale – The company holds approximately 90,000net exploratory leasehold acres in the Heath Shale oil prospect in Montana and expects to drill between 2 and 4 wells this year with capital of approximately $20 million. · Other Opportunities – The company continues to pursue acquisitions of additional leaseholds. Approximately $25million of capital has been allocated to leasehold acquisitions, focusing on expansion of existing positions and new opportunities. – The remaining forecasted 2012 capital has been allocated to other operated and non-operated opportunities. 8 of 20 · Reserve information – The company’s combined proved natural gas and oil reserves as of Dec.31 were 586Bcfe. – Reserve additions replaced annual production however there were approximately 60 Bcfe of negative revisions to last year’s estimates. Approximately 85percent of the negative revisions were associated with natural gas properties. Revisions of prior estimates, low natural gas prices and a change in strategy to focus on oil properties led to a significant reduction in the number of proved undeveloped reserves associated with natural gas properties. – Oil reserves are 5percent higher than a year ago primarily the result of approximately 60percent growth in Bakken reserves. The company’s oil reserve replacement ratio was 175percent for 2011, excluding revisions. – Natural gas reserves are 15percent lower primarily for the reasons mentioned previously. The biggest changes occurred in the dry gas fields of Baker and Bowdoin. – With increasing oil reserves as well as higher oil prices, the combined PV10 value of proved oil and natural gas reserves grew by more than 10percent year-over-year. · Earnings guidance reflects estimated natural gas and oil prices for February through December as follows: Natural Gas Index: NYMEX $2.50 to $3.00 per Mcf Crude Oil Index: NYMEX $95 to $102 per barrel Note:Estimated prices do not reflect potential basis differentials. · For 2012, the company has hedged approximately 25percent to 30percent of its estimated natural gas production and 65percent to 70percent of its estimated oil production. For 2013, the company has hedged 15percent to 20percent of its estimated oil production. The hedges that are in place as of Feb.1 are summarized in the following chart: 9 of 20 Commodity Type Index Period Outstanding Forward Notional Volume (MMBtu/Bbl) Price (Per MMBtu/Bbl) Natural Gas Swap NYMEX 1/12 - 12/12 Natural Gas Swap NYMEX 1/12 - 12/12 Natural Gas Swap NYMEX 1/12 - 12/12 Natural Gas Swap NYMEX 1/12 - 12/12 Natural Gas Swap Ventura 1/12 - 12/12 Crude Oil Collar NYMEX 1/12 - 12/12 $80.00-$87.80 Crude Oil Collar NYMEX 1/12 - 12/12 $80.00-$94.50 Crude Oil Collar NYMEX 1/12 - 12/12 $80.00-$98.36 Crude Oil Collar NYMEX 1/12 - 12/12 $85.00-$102.75 Crude Oil Collar NYMEX 1/12 - 12/12 $85.00-$103.00 Crude Oil Swap NYMEX 1/12 - 12/12 Crude Oil Swap NYMEX 1/12 - 12/12 Crude Oil Swap NYMEX 1/12 - 12/12 Crude Oil Swap NYMEX 1/12 - 12/12 Crude Oil Swap NYMEX 1/12 - 12/12 Crude Oil Swap NYMEX 1/13 - 12/13 Crude Oil Swap NYMEX 1/13 - 12/13 Crude Oil Collar NYMEX 1/13 - 12/13 $95.00-$117.00 Crude Oil Collar NYMEX 1/13 - 12/13 $95.00-$117.00 Crude Oil Collar NYMEX 1/13 - 12/13 $90.00-$97.05 Natural Gas Basis Swap CIG 1/12 - 12/12 Natural Gas Basis Swap CIG 1/12 - 12/12 Notes: · Ventura is an index pricing point related to Northern Natural Gas Co.’s system; CIG is an index pricing point related to Colorado Interstate Gas Co.’s system. · For all basis swaps, Index prices are below NYMEX prices and are reported as a positive amount in the Price column. 10 of 20 Regulated Electric and Natural Gas Utilities Electric Three Months Ended Twelve Months Ended December 31, December 31, (Dollars in millions, where applicable) Operating revenues $ Operating expenses: Fuel and purchased power Operation and maintenance Depreciation, depletion and amortization Taxes, other than income Operating income Earnings $ Retail sales (million kWh) Sales for resale (million kWh) .1 Average cost of fuel and purchased power per kWh $ Natural Gas Distribution Three Months Ended Twelve Months Ended December 31, December 31, (Dollars in millions) Operating revenues $ Operating expenses: Purchased natural gas sold Operation and maintenance Depreciation, depletion and amortization Taxes, other than income Operating income Earnings $ Volumes (MMdk): Sales Transportation Total throughput Degree days (% of normal)* Montana-Dakota 85
